Citation Nr: 0428023	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  98-04 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved death pension 
benefits, in the calculated amount of $6,000, including 
whether the overpayment was properly created.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from February 1946 to 
February 1949.  He died in August 1993.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 decision of the Committee on 
Waivers and Compromises (Committee) of the Chicago, Illinois, 
VA Regional Office (RO).  That decision waived $6,546 of the 
original $12,546 of the appellant's indebtedness.  However, 
the Committee denied entitlement to a waiver of the remaining 
$6,000.

Review of the record discloses that the overpayment in 
question has been recouped in full, or nearly so.  An August 
2003 report of contact indicated that application of the 
appellant's 1999, 2001, and 2002 tax refunds to the debt had 
left an outstanding balance of $92.05.  Nevertheless, in 
accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), 
the Board will consider the issue of whether waiver of the 
overpayment in the calculated amount of $6,000 is in order.

The Board remanded this case for further development in 
February 2001.  The February 2001 remand noted that a 
September 2000 letter from the RO to the appellant indicated 
that there was a second overpayment which appeared to have 
been created which was unrelated to the overpayment at issue 
in this appeal; that the appellant submitted a claim for a 
waiver of this overpayment in September 2000; and that it did 
not appear that that claim has been addressed by the RO.  The 
Board then referred the question to the RO for appropriate 
action.  The Board notes that no further action has been 
taken with regard to this possible second overpayment, so the 
matter is again referred to the RO for appropriate action.  
Moreover, the appellant, in correspondence received in 
November 2003, seems to have raised a claim for accrued 
benefits.  Since the accrued benefits issue has not been 
developed by the RO, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The appellant was awarded improved death pension benefits 
effective October 1, 1993.
 
2.  In 1996, the RO learned that the appellant had been 
receiving monthly retirement benefits from the Illinois 
Municipal Retirement Fund (IMRF) since September 1993.  As a 
result, her death pension benefits were reduced retroactively 
effective October 1, 1993.  This action was taken in December 
1996, which resulted in the creation of the overpayment at 
issue.

3.  Because the appellant was informed that receipt of income 
might adversely affect her pension entitlement, and because 
the appellant failed to inform VA in a timely manner that she 
had received such income, the overpayment at issue resulted.  
As such, the appellant was at fault in the creation of the 
debt.

4.  There was no fraud, misrepresentation, or bad faith in 
the creation of the overpayment.

5.  The appellant was solely at fault in the creation of the 
overpayment of improved pension benefits in the amount of 
$6,000 by virtue of her failure to report monthly retirement 
benefits she received in 1993, 1994, 1995, and 1996; fault on 
the part of the VA has not been shown.

6.  Recovery of the overpayment of improved pension benefits 
would not deprive the appellant of the ability to provide for 
life's basic necessities; failure to repay the debt would 
result in unfair gain to the appellant.

7.  Recovery of the overpayment would not defeat the purpose 
of the benefit as the appellant has not been eligible for 
monthly payments of improved death pension benefits since 
1997.

8.  Reliance on VA benefits did not result in relinquishment 
of a valuable right or the incurrence of a legal obligation.


CONCLUSIONS OF LAW

1.  The overpayment of improved death pension benefits in the 
amount of $6,000 was properly created.  38 U.S.C.A. §§ 1506, 
1521, 5102, 5103, 5103A, 5107, 5112(b)(9) (West 2002); 
38 C.F.R. §§ 3.159, 3.660 (2003).

2.  Recovery of the overpayment of improved pension benefits, 
in the amount of $6,000, would not be against the principles 
of equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

Under the law as it currently exists, VA has no obligations 
under the VCAA in relation to the appellant's request for 
waiver of the $6000 indebtedness, to include whether the 
overpayment was properly created.  In Barger v. Principi, 16 
Vet. App. 132 (2002), the United States Court of Appeals for 
Veterans Claims (Court) held that a claim of entitlement to 
waiver of an overpayment is not a claim to which the VCAA 
applies.  Id. at 138.  

There are, however, other procedural due process requirements 
that are applicable in the context of overpayment issues.  
Once VA has determined there is a debt, the debtor must be 
advised of the fact of the debt and that she may dispute its 
existence or amount, as well as requesting waiver of it.  
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  If the 
debtor in any way disputes the existence of the debt, the RO 
must review the accuracy of the debt determination and if the 
debtor is unsatisfied, she may appeal.  Id.  See also 
38 C.F.R. § 1.911 (2003); VAOPGCPREC 6-98 (April 24, 1998).  
The RO fully complied with these requirements, as, pursuant 
to the Board's February 2001 remand, it reviewed the accuracy 
of its debt determination and advised her of the audit's 
findings in a July 30, 2002, letter.  The Board notes that 
the audit found that the original indebtedness should have 
been greater, in the amount of $13,190, as opposed to the 
$12,546 indebtedness initially at issue in this case.  
However, given that the audit revealed that the proper amount 
of the debt should not have been less than $12,546, the Board 
does not find that the debt was improperly established.

In addition, statutory due process requirements apply to the 
appellant's waiver request.  38 U.S.C.A. § 5302 (West 2002) 
requires that VA notify a payee of VA benefits of a debt owed 
by the payee to VA because of payment or overpayment of the 
benefits and, as part of that notification, of the right to 
submit an application for waiver of the indebtedness and the 
procedures for submitting the application.  38 U.S.C.A. 
§ 5302(a) (West 2002); see 38 C.F.R. § 1.963(b) (2003) 
(procedures for applying for waiver).  The Board finds that 
VA gave this notice to the appellant.

The RO's September 30, 1996, letter told the appellant that 
it was proposed that her pension benefits be reduced due to 
income in excess of the limitations; a December 5, 1996, 
letter informed her that the reduction was being implemented, 
and a December 20, 1996, letter informed her that she had 
been overpaid in the amount of $12,546 and advised her that 
she had the right to dispute the debt to request a waiver of 
the debt.  The notice also informed her that she had a right 
to an oral hearing before a decision on the request would be 
rendered.  The notice also provided her with a description of 
the procedures for submitting an application for waiver.  
Thus, VA fulfilled the statutory obligation that it had to 
give her the information needed to prosecute her waiver 
claim.  Id.

Having found that the RO fulfilled all of the procedural due 
process requirements regarding the appellant's claim as to 
the validity of the debt and request for waiver of VA's 
overpayment, the Board will now adjudicate the merits of the 
claim concerning these two issues.

The Board has reviewed all the evidence in the claims folder, 
which includes, but is not limited to:  reports of contact, 
records from the IMRF, information from the appellant's 
employers, income tax information, and written statements 
from the appellant.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the appellant.  Rather, the Board's analysis will focus 
specifically on what the evidence shows, or does not show, on 
these claims. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A. Validity of the Debt

The evidence in this case indicates that the overpayment of 
pension in question was created because the appellant was 
paid the maximum rate of death pension benefits from October 
1, 1993 based on her previous report of no countable income.  
However, in February 1996, a written statement was received 
from the IMRF that the appellant was in receipt of monthly 
pension payments in the amount of $359.74.  A September 1996 
VA Form 119, Report of Contact, indicates that the RO 
contacted a service representative at the IMRF by telephone.  
The service representative apparently indicated that the 
appellant began to receive pension payments on September 1, 
1993, and that she received a three percent cost of living 
increase every January.
 
In September 1996, the appellant was notified that the 
information from the IMRF had been received.  On the basis of 
this information, she was further notified of a proposal to 
reduce her monthly pension payments retroactively from 
October 1, 1993.  This action was taken in December 1996, 
which resulted in the creation of the overpayment at issue.

Parenthetically, it should be noted that although the RO did 
not specifically notify the appellant of the need to file a 
notice of disagreement on the creation of the debt issue, as 
requested by the Board in its February 2001 remand, the 
appellant has continued to report, at times, that she 
receives no income, and the issue of creation of the debt was 
addressed in the May 2004 supplemental statement of the case.  
Accordingly, the Board finds that there is no prejudice to 
her in proceeding with the appeal with regard to the creation 
of the debt issue.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

In December 1996, the appellant reported that her IMRF income 
was stopped in 1993 or that she never received pension from 
IMRF.  In an January 1997 VA Form 21-0518, Improved Pension 
Eligibility Verification Report, the appellant reported no 
income for 1996.  In a January 1997 VA Form 20-5655, 
Financial Status Report, the appellant reported $460 a month 
in pension, compensation, or other income.  In an undated 
letter, the appellant admitted to receiving only two $359 
retirement checks in 1993.  In her June 1997 notice of 
disagreement, the appellant stated that she was not working 
and received money from no one in 1993.  In a letter received 
in August 1997, the appellant again stated that she was not 
working and received money from no one.  In a December 1997 
VA Form 21-0518 the appellant reported no income for 1997.  
In a January 1998 VA Form 20-5655, she again reported no 
income.  In February 1998 she again denied receiving any 
retirement income.  In August 1999, in a VA Form 21-0518-1, 
the appellant reported no income.

In August 1999 the appellant reported that she did not have a 
job, but she did receive $386 a month in retirement income.  
She stated that when her husband died she was told by the 
"social security board" that she could receive both 
retirement and VA pension benefits.  In an August 1999 VA 
Form 20-5655, she again reported no income.  In December 
1999, the appellant reported that the Social Security 
Administration (SSA) and the IMRF told her that she did not 
have to report her IMRF income; however, she acknowledged 
that she had been receiving benefits from the IMRF since 
September 1993.

In June 2000, VA informed the appellant that federal 
computerized income information indicated that she had 
received wages in 1997 from Sears Roebuck, Venture, and Wal-
Mart as well as income from the IMRF.  It was proposed that 
her benefits be stopped because her annual income exceeded 
the income limit for VA purposes.  An August 2000 statement 
from Sears indicated that the appellant had worked there from 
September to October 1997.  In a September 2000 letter, the 
appellant reported that Venture no longer existed and that 
she had just been trying to make some money for the Christmas 
holidays.

In December 2001, the RO requested that the IMRF provide the 
RO with information as regards the amount of monthly benefits 
paid to the appellant since September 1993.  Later that 
month, the IMRF responded identifying specific monthly 
amounts that the appellant had received from 1993 to December 
2001.  The IMRF also indicated the monthly amount the 
appellant would receive beginning in January 2002.  In April 
2002 the appellant filed a VA Form 4-5655, Financial Status 
Report, wherein she indicated that she received no income.  
In August 2003 the RO received a statement from the personnel 
offices of Wal-Mart, indicating that the appellant had been 
on a continuous leave of absence since January 12, 2003.  In 
August 2003, the appellant indicated that she was employed by 
Wal-Mart and that she had received unemployment benefits for 
part of the year.  

In an undated memo to the file, a VA employee indicated the 
results of the audit of the appellant's benefits.  The memo 
noted that the appellant had some marginal, short duration, 
seasonal employment in 1997 and that she had not had 
substantial gainful employment from 1993 to 1997.  It was 
noted that "substantial consideration should be given to 
waiving the entire overpayment instead of just part of it" 
because although she was young (in her 40s), "the evidence 
tends to demonstrate that, for whatever reason, she is not 
employable, she has been 10 years now without substantial 
gainful employment." 

In July 2003, in a VA Form 21-0518-1, the appellant reported 
no income.  In a separate statement later that month, the 
appellant acknowledged that she had received biweekly 
unemployment benefits from June 2002 to March 2003; however, 
she denied receiving any other income.  In August 2003, the 
appellant was requested to provide all income evidence for 
the years 1998 through 2003.  An August 2003 report of 
contact with the IMRF reverified the monthly amounts the 
appellant received from 1993 through 2003.  The IMRF reported 
that the benefit will be paid until the appellant reaches age 
62 and starts to receive Social Security Administration (SSA) 
benefits.

In August 2003 the appellant provided VA Forms 21-0518-1 for 
the years 1998 through 2003, and on each form she reported no 
income.  The RO tried several times to get income information 
from Wal-Mart.  In September 2003, the appellant reported 
that she worked for Wal-Mart from 1997 to June 2002.  In 
October 2003 Wal-Mart provided information regarding the 
appellant's income from 1998 to the present.  An October 2003 
report of contact with the IMRF indicated that the benefit 
continues until the beneficiaries death, but a specific 
amount could not be released without the appellant's 
authorization.  The appellant was then contacted and reported 
that she stopped receiving IMRF benefits sometime in 2002.  
She initially reported that she would get information from 
the IMRF regarding any current benefit, but she then reported 
that IMRF will not give her a statement that she is no longer 
receiving that benefit.

In conjunction with the October 1993 letter notifying her 
that she was awarded pension benefits, VA furnished her 
notice of the circumstances that would affect her continued 
entitlement to receive improved death pension benefits.  
Along with the letter, a VA Form 21-8767 sent as an 
attachment informed the appellant of the effect of income on 
her pension benefits.  Specifically, the appellant was 
informed that any income for herself or any of her 
dependents, from whatever source, would reduce the pension.  
She was informed to contact VA immediately if she received 
income other than that she had already reported.  See 
38 C.F.R. § 3.660 (2003).

The appellant reported no income for herself at any time 
relevant to this claim prior to the RO's action in December 
1996.  The appellant does not contend, and the record does 
not indicate that she notified VA promptly of her receipt of 
the income from the IMRF or an employer.

The appellant frequently has denied receiving any income from 
the IMRF, or has stated that she has only received income 
from that source for a limited number of months over the 
period in question.  However, based on the appellant's later 
statements that she did receive monthly IMRF benefits which 
she did not report because she was advised not to by a source 
outside of VA, as well as the repeated confirmations in the 
record from IMRF personnel that the appellant received 
significant monthly benefits from the IMRF over the period in 
question, the Board finds that the preponderance of the 
evidence reveals that she did receive monthly income from the 
IMRF beginning in September 1993.  Further, the IMRF money 
received by the appellant was income as set forth in 
38 C.F.R. § 3.660.  It does not fit into any of the 
categories which would be considered an exclusion from income 
found at 38 C.F.R. § 3.272.
 
The effective date of reduction or discontinuance of improved 
disability pension benefits shall be the date of an erroneous 
award based upon an act of commission or omission by the 
beneficiary.  See 38 U.S.C.A. § 5112(b)(9) (West 2002).  As 
previously noted, the overpayment at issue resulted solely 
from the appellant's failure to notify VA promptly of her 
receipt of other income, or, alternatively, from her failure 
to return benefit checks to which she knew, or should have 
known, that she was not entitled.  Because the overpayment at 
issue did not result solely from VA error, there is no basis 
to conclude that it was improperly created.

B.  Waiver of the Debt

The basic facts of this case are not in dispute.  As noted 
above, the appellant was advised in her original award letter 
that her rate of VA pension was directly related to her 
income and that the rate of pension must be reduced whenever 
income was received from another source.  She was advised 
that she was required to notify VA immediately if she 
received any additional income in the future and that failure 
to promptly inform the VA of income changes would result in 
the creation of an overpayment.  

This matter was referred to the Committee, in part, for 
review of the appellant's request for waiver of recovery of 
the original $12,546 of the appellant's indebtedness based on 
financial hardship.  The Committee decided to waived $6,546 
of the original $12,546 of the appellant's indebtedness.  
However, the Committee denied entitlement to a waiver of the 
remaining $6,000.  In so doing, the Committee found no fraud, 
misrepresentation, or bad faith on the appellant's part in 
the creation of the overpayment.  The Committee further found 
that repayment of the overpayment debts at issue would not be 
against the principles of equity and good conscience.

A waiver of recovery of an overpayment of disability pension 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  
38 C.F.R. § 1.965(a) (2003).  However, recovery of an 
overpayment of disability pension benefits may not be waived 
where there is an indication of fraud, misrepresentation, or 
bad faith.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. 
§ 1.965(b) (2003).  

Since the Committee has found no fraud, misrepresentation, or 
bad faith on the appellant's part in the creation of the 
overpayment, the Board will not disagree with this finding.  
However, the remaining question for consideration is whether 
recovery from the appellant of the overpayments of VA pension 
would be against the principles of equity and good 
conscience.

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2003).  In this regard, the facts and circumstances in this 
particular case must be weighed carefully.  Different factors 
will enter into the decision, to include the relative fault 
of the appellant, weighing her fault against any fault on the 
Government's part, whether there was any unjust enrichment on 
the appellant's part, whether there would be financial 
hardship on the appellant's part resulting from recovery of 
the indebtedness, whether recovery of the indebtedness would 
defeat the purpose for which the benefits would otherwise be 
authorized, and whether the appellant relinquished a 
favorable right or changed her position by reason of having 
received the benefit.  See generally Cullen v. Brown, 5 Vet. 
App. 510 (1993).

In the evaluation of whether application of the equity and 
good conscience standard would result in a favorable waiver 
decision, the Board must consider all of the specifically 
enumerated factors noted above.  Here, however, the appellant 
has not contended, nor does the evidence demonstrate, that 
she relinquished a favorable right or changed her position by 
reason of having received the benefit.

The evidence of record establishes that the appellant's 
failure to report her retirement income from the IMRF was not 
mere inadvertence.  The evidence of record reveals that the 
appellant understood that the overpayment was due to failure 
to report her retirement income and that she had been 
repeatedly advised of the impact of her income on her receipt 
of pension benefits.  The record further shows that she did 
not report the retirement income because she was reportedly 
advised not to do so by individuals at the SSA and the IMRF.  
The record shows that she did not report her retirement 
income at the time of first receipt in September 1993 or 
following the initial award in October 1993.  Even after an 
income verification match was done and she was advised in 
September 1996 that IMRF reported to VA that she was 
receiving monthly benefits, she repeatedly denied receiving 
benefits from the IMRF.  

Based on a review of the entire record and having considered 
the contentions of the appellant, the Board concludes that 
she was solely at fault in the creation of the overpayment 
because she failed to report her retirement income.  While 
the Board has considered the appellant's assertion that she 
was told not to worry about reporting this income by 
individuals outside of VA, this is contradictory to the 
initial award letter in October 1993 which informed her that 
her VA pension benefits were based on no reported income and 
that she must report any income changes to VA 
"immediately".  While the Board does not dispute this 
misunderstanding, it does not negate the fault on the part of 
the appellant for failing to promptly notify the RO of her 
change in income.

As to whether there was any fault on the part of VA which 
could be used to offset the appellant's fault, there is no 
indication of any fault on the part of the VA.  VA was not 
made aware of the appellant's IMRF benefits until the income 
verification report in 1996, at which point it acted 
expeditiously to terminate the benefits.  The appellant is 
reminded that it is not VA's responsibility to uncover such 
income; rather, it was the appellant's responsibility to 
report the income to VA, responsibility clearly outlined in 
the October 1993 award letter.  It is clear that the 
appellant's actions, or lack of action, caused the 
overpayment without any fault on the part of the VA to offset 
her fault.

Regarding undue hardship, the record reflects that the 
appellant has repeatedly stated in writing and in phone 
conversations with VA personnel that that she receives no 
income.  The Board is also aware of a note to the file, 
prepared by a VA employee at the RO, which notes that the 
appellant, although still relatively young (she is in her 
40s), has not had substantially gainful employment in many 
years and that the remainder of her indebtedness should be 
waived.  As recently as October 2003 she has reported again 
that her IMRF benefits stopped in 2002.  However, information 
received the same month from the IMRF indicated that the 
appellant continues to received IMRF benefits on a monthly 
basis with annual cost of living increases.  Further, the 
appellant has stated that she is unable to obtain a statement 
from IMRF backing up her report that she no longer receives 
income from that source.  Although she states in VA forms 
that she receives no income from other sources, it is 
confirmed in the record that she has received income from 
several employers since the late 1990s, including Sears, 
Venture, and Wal-Mart, as well as occasional unemployment 
benefits.  Further, she has reported that she does make some 
money from babysitting.  

The appellant's most recent Financial Status Report, received 
in April 2002, again reports no income from any source.  She 
indicates that she lives in subsidized housing and that her 
only monthly expenses are $40 for utilities and heat and $21 
for the telephone.  She has reported that her mother helps 
her.  Thus, her total monthly expenses she reported as $61.  
Reports from the IMRF show that in 2002 she received $419.14 
each month.  In addition, the records from Wal-Mart show that 
in 2002 the appellant received, with few exceptions, regular 
biweekly checks from that employer, ranging from $54.91 to 
$366.19.

Based on the financial information of record, the Board 
concludes that recovery of the debt would not cause the 
appellant undue hardship.  Under the cited regulation, undue 
hardship is defined as a deprivation of the ability to 
provide for the basic necessities of life.  In this case, the 
appellant's monthly household income exceeds her monthly 
expenses for basic necessities by more than $400 ($419 + $54 
= $473; $473 - $61 = $412).  Further, the fact that the 
$6,000 debt has been recouped primarily from three years of 
the appellant's tax refunds shows that the appellant may have 
additional employment income that has not been considered or 
reported.  In light of these circumstances, the Board must 
conclude that recovery of the overpayment would not cause the 
appellant undue hardship.

Another factor to be considered is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
are intended.  In this case, the appellant's income has 
rendered her ineligible to receive pension benefits effective 
January 1, 1997.  Therefore, this factor does not weigh in 
favor of the appellant's request for a waiver.

The Board also finds that failure to make restitution would 
result in unfair gain to the appellant because she received 
monetary benefits to which she had no legal entitlement.  The 
VA made erroneous payments of benefits based on incorrect 
income information which was provided by the appellant, which 
she in turn failed to rectify in a timely manner, and she, in 
turn, benefited.  To allow her to profit by retaining money 
erroneously paid as a result of her own fault under these 
circumstances would clearly constitute unjust enrichment.

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The appellant has not contended, nor does 
the evidence show, that she had relinquished a valuable right 
or incurred a legal obligation in reliance on her VA 
benefits.

In sum, the Board concludes that the facts of this case, when 
weighed against the various elements to be considered, do not 
demonstrate that recovery of the overpayment of benefits 
would be against equity and good conscience.  The appellant 
was solely at fault in the creation of the debt because she 
failed to timely report her income in 1993, 1994, 1995, and 
1996 to the RO, as requested.  To allow her to retain $6,000 
when she has not shown her entitlement to such benefits would 
constitute unjust enrichment for her.  Also, recovery of the 
debt would not result in financial hardship for the appellant 
and does not defeat the purpose of the benefits.  Lastly, she 
has not relinquished a valuable right or incurred a legal 
obligation in reliance on her VA benefits.  In light of the 
factors of no fault on the part of the VA, unjust enrichment, 
no financial hardship, and no incurrence of a legal 
obligation in reliance on her benefits, the Board finds that 
the Government's right to full restitution for the remaining 
$6,000 indebtedness should not be moderated.

As the preponderance of the evidence favors the conclusion 
that waiver of recovery of the overpayment be denied, the 
doctrine of giving the appellant the benefit of the doubt is 
not for application in this case.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

The overpayment of improved death pension benefits in the 
amount of $6,000 was properly created, and waiver of recovery 
of the overpayment of improved death pension benefits in the 
calculated amount of $6,000 is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



